Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered. 

	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr.  Piers A. Blewett, Reg. No. 68,464 on 09/08/2021.

The following claims have been amended: 
This listing of claim will replace all prior versions and listings of claims in the application:
		
1. (Currently Amended) A method for managing machine backups usable on different virtual machine (VM) platforms in a compute infrastructure 
pulling and saving a first snapshot at a first point in time of a first state of a target machine in the compute infrastructure;
creating a first virtual machine (VM) package associated with the first snapshot, by creating a first storage volume on a first destination VM platform, writing the first snapshot into the first storage volume, and converting the [a] first storage volume for the first VM package usable on the first destination VM platformwherein the first VM package including associated information to instantiate a VM emulating the target machine with the first state on the first destination VM platform, the first VM package further including software that is ready to run on the destination VM platform;
pulling and saving a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state; 
creating a second VM package associated with the second snapshot for use on a second destination VM platform by creating a second storage volume based on the first storage volume, and updating the second storage volume on the second destination VM platform based on offsets and data size differences between the first snapshot and the second snapshot, wherein the second VM package is sufficient to instantiate the VM usable on the second destination VM platform; and 
launching a VM instance using a virtual machine image of the first VM package in the first destination VM platform or using the second VM package in the second destination VM platform.

2. (Canceled)

3. (Currently Amended) The method of claim 1, wherein the first or second destination VM platform is a host environment comprising computer software, firmware, hardware, or a hypervisor that creates and hosts virtual machines.

4. (Canceled)

5. (Original) The method of claim 1, wherein first and second VM packages are created for at least two different destination VM platforms.

6. (Original) The method of claim 1, wherein the target machine is a physical machine.

7. (Original) The method of claim 1, wherein the target machine is a virtual machine.

8. (Currently Amended) The method of claim 1, wherein pulling and saving the first and second snapshots is performed as part of a backup service for the compute infrastructure.

9. (Canceled)

10. (Original) The method of claim 1, further comprising: 
maintaining a VM package data structure that associates snapshots with VM packages, including associating the first snapshot with the first VM package and also associating the second snapshot with the second VM package.

11. (Canceled) 

12. (Currently Amended) The method of claim 1, wherein creating the first VM package further comprises: 
writing a driver for the first destination VM platform into the first storage volume; and
configuring the first storage volume according to a configuration setting of the first destination VM platform.

13. (Previously Presented) The method of claim 3, wherein creating the first VM package further comprises:
converting the first storage volume to the first VM package, the first VM package including a root volume template.



15. (Canceled) 

16. (Original) The method of claim 1, wherein creating each of the first and second VM packages occurs within a predetermined time period after saving the corresponding snapshot.

17. (Canceled)

18. (Currently Amended) In a data management and storage (DMS) cluster comprising a plurality of peer DMS nodes that service a compute infrastructure and a distributed data store implemented across the peer DMS nodes, a method comprising:	pulling and saving a first snapshot at a first point in time of a first state of a target machine in the compute infrastructure;
creating a first virtual machine (VM) package associated with the first snapshot, by creating a first storage volume on a first destination VM platform, writing the first snapshot into the first storage volume, and converting the [a] first storage volume for the first VM package usable on the first destination VM platformwherein the first VM package including associated information to instantiate a VM emulating the target machine with the first state on the first destination VM platform, the first VM package further including software that is ready to run on the destination VM ;
pulling and saving a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state; 
creating a second VM package associated with the second snapshot for use on a second destination VM platform by creating a second storage volume based on the first storage volume, and updating the second storage volume on the destination VM platform based on offsets and data size differences between the first snapshot and the second snapshot, wherein the second VM package is sufficient to instantiate the VM emulating the target machine with the second state usable on the second destination VM platform; and 
launching a VM instance using a virtual machine image of the first VM package in the first destination VM platform or using the second VM package in the second destination VM platform.

19. (Currently Amended) A data management and storage (DMS) cluster for managing machine backups usable on different virtual machine (VM) platforms, the DMS cluster comprising:
a plurality of peer DMS nodes that autonomously service a compute infrastructure;
a distributed data store implemented across the peer DMS nodes;
wherein each of the peer DMS nodes includes a software stack for:

creating a first virtual machine (VM) package associated with the first snapshot, by creating a first storage volume on a first destination VM platform, writing the first snapshot into the first storage volume, and converting the [a] first storage volume for the first VM package usable on the first wherein the first VM package including associated information to instantiate a VM emulating the target machine with the first state on the first destination VM platform, the first VM package further including software that is ready to run on the first destination VM platform,
pulling a second snapshot at a second point in time of a second state of the target machine, wherein the second state occurs after the first state; 
creating a second VM package associated with the second snapshot, for use on a second destination VM platform by creating a second storage volume based on the first storage volume, and updating the second storage volume on the destination VM platform based on offsets and data sizes differences between the first snapshot and the second snapshot, wherein the second VM package sufficient to instantiate the VM emulating the target machine with the second state on the second destination VM platform; and 
launching a VM instance using a virtual machine image of the first VM package in the first destination VM platform or using the second VM package in the second destination VM platform.

20.	(Original) The DMS cluster of claim 19, wherein each of the peer DMS nodes further includes a software for:	maintaining a VM package data structure that associates snapshots with VM packages, including associating the first snapshot with the first VM package and also associating the second snapshot with the second VM package.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLY W. HUARACHA whose telephone number is (571)270-55105510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195